                   Case 1:18-cr-00364-PGG Document 461
                                                   460 Filed 08/25/21
                                                             08/24/21 Page 1 of 1

                                      Adams & Commissiong LLP
                                               Attorneys at Law
          65 BROADWAY SUITE 715                                                            MARTIN E. ADAMS
          NEW YORK, NY 10006                                                       KARLOFF C. COMMISSIONG
          TEL: 212-430-6590                                                ADMITTED TO PRACTICE IN NEW YORK
          FAX: 212-981-3305                                                             WWW.AMCMLAW.COM


                                                                                       August 24, 2021


          VIA ECF AND ELECTRONIC MAIL

          Hon. Paul G. Gardephe
          United States District Court Judge
          Thurgood Marshall
          United States Courthouse
          40 Foley Square
          New York, NY 10007

          Re: United States v. Troy Allert 18 Cr. 364 (PGG) – Request for adjournment of VOSR
              Hearing

          Dear Judge Gardephe:

          A hearing in this matter is scheduled for September 3, 2021. I write to request a 1-week
          adjournment of the scheduled VOSR hearing in the above matter. The government has
          no objections to this request. This is the fourth request for an adjournment. The
          scheduled date for the VOSR hearing occurs during a planned vacation with my family.
          As a result, I would request that the Court adjourn the matter for 7 days, to September
          10, 2021.
                                                Memo Endorsed: The violation of supervised release
                                                hearing scheduled for September 3 is adjourned to
                                                September 10, 2021 at 3:00 p.m. With Defendant's
          Respectfully Submitted,
                                                consent, the hearing will take place telephonically.*

          Karloff C. Commissiong, Esq.


          cc:    AUSA Mary Bracewell
                 AUSA Kyle Wirshba                Dated: August 25, 2021



*The parties are directed to dial 888-363-4749 to participate, and to enter the access code 6212642. The press
and public may obtain access to the telephone hearing by dialing the same number and using the same access
code. The parties should call in at the scheduled time and wait on the line for their case to be called. At that
time, the Court will un-mute the parties’ lines. Seven days before the hearing, the parties must email
Michael_Ruocco@nysd.uscourts.gov and GardepheNYSDChambers@nysd.uscourts.gov with the phone
numbers that the parties will be using to dial into the hearing so that the Court knows which numbers to un-
mute. The email should include the case name and case number in the subject line.
